ARNOLD, Judge.
The issue brought before this Court on appeal is whether the trial court properly granted summary judgment against defendants. Defendants bring forth several arguments in support of their contention that summary judgment should have been denied.
Defendants first argue that plaintiff’s complaint alleges only the existence of a conditional obligation to pay, and that the record contains no evidence of the happening of the condition precedent. We find no merit in this argument.
It is well established that conditions precedent are disfavored by the law. Only where the clear and plain language of the agreement dictates such construction will a term be viewed as a condition precedent to performance of a contractual obligation. Parrish Tire Co. v. Morefield, 35 N.C. App. 385, 241 S.E. 2d 353 (1978). Absent clear language to the contrary, no contract *207term will be construed as a condition precedent to an obligation to pay for services rendered. Electrical Co. v. Construction Co., 12 N.C. App. 63, 182 S.E. 2d 601 (1971). Similarly, we refuse to find a condition precedent to the obligation to repay a loan unless the conclusion that the parties so intended is inescapable. The intent of the parties here is not so clear as to dictate such a result.
We determine that the pleadings, depositions and affidavits before the trial court established as a matter of law the existence of an enforceable agreement between the parties. Therefore we do not reach the parties’ arguments with regard to equitable grounds for recovery.
We also reject defendants’ contention that plaintiff is not the real party in interest. Although the check was drawn on his corporate account, it is undisputed that plaintiff personally absorbed the liability for the loan.
Our review of the record reveals no triable issue of material fact. Accordingly, the summary judgment appealed from is
Affirmed.
Judges VAUGHN and Martin (Robert M.) concur.